       Case 1:13-cv-08916-WHP Document 324 Filed 02/12/21 Page 1 of 1




                      Hon. James C. Francis IV (Ret')
                                  JAMS
                       620 Eiehth Averue, 34tr Floor
                           New York, NY 10018

TEL:   (zrz)75r-z7aa                                   EMAIL: JFrancis@iamsadr.com

                                   February 12,2A21'

The Honorable William H. Pauley       III
United States District Judge
United States Courthouse
500 Pearl Street
New York, NY 10007

            Re: Baez v. New York City Housing Authorlty
                13 Civ. 8916 (wHP)


Dear Judge PauleY:

       In accordance with the order of appointment, I am submitting for approval
the attached invoice and sunmary reflecting my time expended on this sase in
January 202L The total amount ofthis invoice is $7,400,00.
       Please contact me   ifyou   have any questions-

                                            Yours very truly   t    /

                                       )-*^ A.$'.^rA'Y:
                                       /\
                                      l)James     C. Francis   fV
